Citation Nr: 0940242	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-43 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1976 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The January 2003 rating decision also denied entitlement to 
service connection for asthma and granted entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
and assigned a 30 percent rating.  The Veteran indicated 
disagreement with all determinations of the rating decision 
in her October 2005 Notice of Disagreement.  A Statement of 
the Case (SOC) on all issues except the claim of entitlement 
to service connection for asthma was issued in October 2004.  
A Statement of the Case (SOC) for asthma was not issued until 
January 2008.  As a Substantive Appeal (VA Form 9) was not 
submitted subsequent to the January 2008 Statement of the 
Case the Board does not have jurisdiction of that portion of 
the Veteran's claim.  Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
does not have jurisdiction of the other determinations from 
the March 2005 rating decision.  Hazan v. Gober, 10 Vet. App. 
511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993). 

In addition, subsequent to the October 2004 Statement of the 
Case the RO issued a March 2005 rating decision increasing 
the Veteran's rating for PTSD to 100 percent.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the effective date assigned.  Accordingly, 
PTSD is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  




FINDINGS OF FACT

1.  An unappealed January 1978 rating decision denied service 
connection for headaches and a blood disorder.  The Veteran 
did not appeal the rating decision and it is now final.

2.  The evidence associated with the claims file subsequent 
to the January 1978 rating decision relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims 
for service connection for headaches and a blood disorder.

3.  The Veteran's headaches are not shown to be causally or 
etiologically related to service.  

4.  The Veteran's blood disorder is not shown to the causally 
or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The January 1978 rating decision, which denied service 
connection for headaches and a blood disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2008).

2.  The additional evidence received subsequent to the 
January 1978 rating decision is new and material and the 
claims for service connection for headaches and a blood 
disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

4.  The Veteran's blood disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the 
Veteran dated August 2002, April 2004, October 2005, March 
2006 and November 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  To 
the extent that correspondence to the Veteran may have been 
deficient with regard to this specific notice, as the claim 
is being reopened, any such error is harmless.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
headaches and a blood disorder.  The Veteran's claims for 
service connection for both headaches and a blood disorder 
were previously considered and denied by the RO in January 
1978.  The Veteran was notified of that decision and of her 
appellate rights, but did not appeal either issue before the 
one year deadline.  Therefore, the decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2002 the Veteran filed to reopen her claim for, 
among other issues, service connection for a blood disorder.  
In a supporting statement submitted in May 2002 the Veteran 
also claimed migraine headaches.  The RO issued another 
rating decision in January 2003, reopening the claims for 
headaches and a blood disorder, but denying them on a de novo 
basis due lack of evidence showing that those conditions were 
due to military service.  The Veteran submitted a Notice of 
Disagreement (NOD) in January 2004.  A Statement of the Case 
(SOC) was issued in October 2004 and the Veteran submitted a 
Substantive Appeal (VA Form 9) in December 2004.  Regardless 
of how the RO ruled on the question of reopening, the Board 
must decide the matter on appeal because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the January 1978 rating decision consists of service 
treatment records, VA treatment records and written 
statements from the Veteran, her family and friends.  This 
evidence shows recent treatment for headaches, and the Board 
has determined that the evidence is both new and material.  
Accordingly, the claim for service connection for headaches 
is reopened.  In addition, the evidence submitted also shows 
the current existence of a blood disorder and the Board has 
determined that this evidence is also both new and material.  
Accordingly, the claim for service connection for a blood 
disorder is reopened. 

Having been reopened, the Board will now consider the 
Veteran's substantive claims.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As mentioned above, the evidence of record on the Veteran's 
claims for service connection for headaches and blood 
disorder includes service treatment records, VA treatment 
records and written statements by the Veteran and her family 
and friends.

The Board does note that the Veteran has not been scheduled 
for a VA examination specifically to determine whether her 
claimed headaches are related to service.  Pursuant to 
38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  

Service treatment records from August 1976 indicate that the 
Veteran was treated for headaches, but within a few days the 
Veteran stated that she felt well and had no further 
headaches.  There was no evidence of a headache condition 
noted in the Veteran's separation examination report or on 
the VA examination conducted at that time.  

After the Veteran's discharge, there is no evidence of 
treatment for either of these conditions until April 2001, 
when VA outpatient treatment reports indicate that the 
Veteran complained of migraine headaches.  She was given 
Fiorecet at that time.  Additional VA treatment records show 
that the Veteran was concerned about headaches in September 
2002.  There is no further evidence of treatment for 
headaches 

As noted, there is some evidence that the Veteran currently 
experiences headaches, and the Veteran's service treatment 
records do show one incident of a headache in service.  
However, there is no competent evidence indicating that the 
Veteran's headaches are due to any event from service.  Thus 
under pertinent VA regulations, the Veteran's contentions 
alone are an insufficient basis for a medical examination to 
be obtained.  

With regard to the Veteran's blood disorder, the medical 
evidence of record indicates that the Veteran has been 
assessed with a type of sickle cell disease.  Specifically, 
VA outpatient treatment reports from May 2001 show that the 
Veteran gave a history of anemia and hemoglobin C, and being 
told during service that she had thalassemia.  Assessment at 
that time was hemoglobin C trait, and the Veteran was assured 
that she should have a normal lifespan.  Regulation 
recognizes that sickle cell disorders are hereditary 
conditions.  See 38 C.F.R. § 3.303 (2008).  Service 
connection for a hereditary disorder requires competent 
evidence of an increase in severity during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  There is no 
such evidence of record.  Service connection cannot be 
granted with such evidence and an examination cannot provide 
it.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
("Because some evidence of an in-service event, injury or 
disease is required to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury 
or disease.").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's 
claim for a blood disorder since it could not provide 
evidence of a past event.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating not just an in-service event, but a nexus or 
relationship between that event and any current conditions.  
The Veteran has failed to do so.  Based on her statements the 
Veteran obviously believes that her headaches and blood 
disorder are related to service but she has presented no 
corroborating medical evidence supporting this belief. None 
of the medical evidence submitted by the Veteran discusses 
the etiology of the Veteran's headaches and the Veteran's 
blood disorder is a hereditary condition.  The Veteran, as a 
layperson, lacks appropriate medical training and is 
therefore not competent to provide a probative opinion on a 
medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  While she is competent to report the facts, 
determinations of etiology are medical questions.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for headaches and a blood disorder.  In the 
absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinksi, 3 Vet. App. 
223, 225 (1992).  

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claims.  As such the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
Accordingly, the Board concludes that service connection for 
headaches and a blood disorder is not established.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a blood disorder is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


